 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8
      GARY WYLAM,                                        Case No. 1:18-cv-01032 EPG
 9
                    Plaintiff,
10                                                       ORDER GRANTING REQUEST FOR 60
                                                         DAYS TO COMPLETE MEDIATION
11    v.                                                 AND VACATING STATUS
                                                         CONFERENCE
12    CITY OF CERES, CALIFORNIA, et al.,
13                  Defendants.
                                                         (ECF No. 24)
14

15          The parties have filed a notice that they have stipulated to private mediation, and

16 request that they be granted 60 days to complete that mediation (ECF No. 24). The Court finds

17 good cause for and will accordingly grant the request.

18          IT IS ORDERED that the parties’ request for 60 days to complete mediation (ECF No.

19 24) is GRANTED. The status conference, currently set for December 4, 2019, is continued to
20 January 22, 2020, at 9:30 a.m. To participate telephonically, each party is directed to use the

21 following dial-in number and passcode:1-888-251-2909; passcode 1024453. The parties are also

22 reminded to file a joint status report one full week prior to the conference and email a copy of

23 same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.

24
     IT IS SO ORDERED.
25

26     Dated:    November 5, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
